Citation Nr: 9933352	
Decision Date: 11/29/99    Archive Date: 12/06/99

DOCKET NO.  98-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1982 to 
November 1986.

In September 1994, the Board of Veterans' Appeals (Board) 
denied a claim for service connection for a psychiatric 
disability.  The Board found that a psychiatric disability 
clearly and unmistakably preexisted active service and did 
not increase in severity during active service.  This appeal 
arises from a December 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, that determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a psychiatric condition.  The veteran has 
appealed for favorable resolution.

In December 1996, the veteran revoked a prior power of 
attorney and appointed the Connecticut Department of Veterans 
Affairs to represent him. 


FINDINGS OF FACT

1.  In September 1994, the Board determined that the 
veteran's psychiatric disability preexisted active service 
and was not aggravated therein.  

2.  Evidence submitted since the September 1994 Board denial 
is either cumulative or does not tend to demonstrate that the 
veteran's preexisting psychiatric disability was incurred in 
or aggravated by active service, and is therefore not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted since the September 1994 
Board decision is not new and material; the claim is not 
reopened; and the prior Board decision is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.156, 
3.160, 20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a previously denied claim, the veteran 
must present new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  In considering whether a claim may be reopened, 
a two-step analysis must be performed.  First, the Board must 
determine whether the evidence is new and material.  If, and 
only if, the Board determines that the claimant has produced 
new and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  New and material evidence is 
defined by 38 C.F.R. § 3.156(a):

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

The first step in the two-step analysis involves two 
questions:  (1) is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers, and 
not cumulative or redundant; and (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?

In Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc), 
and Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc), 
the Court stated that there is now a three step test to apply 
when a veteran seeks to reopen a final decision based on new 
and material evidence.  Under Elkins, VA must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, VA must determine whether, based upon 
all the evidence of record in support of the claim, presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a).  Third, if the claim is well 
grounded, the decisionmakers may then proceed to evaluate the 
merits of the claim but only after ensuring that the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With the above requirements for new and material evidence in 
mind, the Board will first summarize the evidence submitted 
prior to the December 1994 Board decision and then analyze 
the evidence submitted since that decision to determine 
whether it might be new and material evidence to reopen the 
claim.  

The evidence of record at the time of the December 1994 Board 
decision included such service medical records (SMRs) as 
could be located, private medical records, VA medical 
records, other service department documents, and the 
veteran's claims and assertions.  

The preservice private medical evidence indicated that the 
veteran was hospitalized and treated from November to 
December 1979 while in high school for an acute psychotic 
episode.  These records indicate that his "stressors" 
included the suicide of a friend in June 1979, his father's 
heart attack in September 1979, and another friend's death in 
October 1979.  The discharge diagnosis was psychotic 
depressive reaction.  The veteran was again hospitalized from 
August to September 1980, reportedly for suicidal ideation 
and for fighting with his father.  The report notes that he 
had previously received ECT (electroconvulsive therapy) 
during hospitalization in 1979.  The report seems to indicate 
that the veteran never returned to high school but had been 
functioning on the job.  He had admittedly stopped taking his 
medication two weeks prior to the current episode.  He was 
discharged with a diagnosis of latent schizophrenia.  He was 
still mildly depressed at the time of discharge and further 
hospital treatment had been recommended but rejected.  The 
examiner further reported that the veteran had tremendous 
dependency needs and that his problems would "very likely" 
resurface in the future.  

The veteran's SMRs indicate that he was examined for active 
service in October 1982 and found to be physically qualified 
with no relevant abnormalities or history of mental illness 
noted.  In September 1985, he first complained of depression 
and reported a few days of emotional problems and feelings of 
hopelessness.  He reported that he was twice hospitalized as 
a teenager and had had a suicidal gesture with an unloaded 
gun.  He reported that his present anxiety and confusion 
could be due to sexuality, religious feelings, or 
interpersonal relationships, but he reported that he wanted 
to remain in the Marine Corps.  The examiner thought that the 
veteran had good eye contact but had a low mood.  The 
assessment was affective disorder with an acute depressive 
episode.

Post service private medical reports note that the veteran 
was hospitalized in March 1987 after having complained of 
increasingly depressed feelings since his discharge from the 
Marine Corps.  He was currently enrolled in college courses 
and had been unable to concentrate with final examinations 
approaching.  The examiner also noted during the veteran's 
hospitalization that he gave a history of low-grade 
depression throughout all of his life.  The examiner felt 
that this reported history was consistent with a diagnosis of 
dysthymic disorder.  Upon discharge in May 1987, an Axis I 
diagnosis of dysthymic disorder was given and Axis II 
diagnosis of dependent personality disorder was given.  

The VA medical records indicate that in April 1992 the 
veteran was transferred from Yale Psychiatric Institute to a 
VA mental health center to continue his treatment.  The VA 
report notes that he had been hospitalized at Yale Hospital 
since March 1992, but had transferred because his insurance 
benefits had run out.  He had apparently had a psychotic 
episode with hypomanic behavior, paranoid delusions, and 
homicidal behavior toward his father.  He had reportedly 
developed grandiose and persecutory delusions that his father 
was Satan and needed to be killed.  The final VA Axis I 
diagnosis was bipolar disorder, mixed type, with psychotic 
features.  

Pursuant to a March 1993 Board remand, VA was asked to 
examine the veteran and provide a medical opinion addressing 
the etiology of any mental condition found.  

In May 1993, two VA psychiatrists rendered a diagnostic 
impression of bipolar disorder.  The psychiatrists further 
opined that the chronic recurrent psychiatric illness had its 
onset four years prior to active service.  Concerning whether 
the condition was aggravated during active service, the 
examiners opined "Although it is possible that the service 
may have aggravated his clinical condition, it appears from 
reviewing his treatment records that he did better during his 
years in the military."

The veteran himself submitted evidence in the form of claims 
and testimony at various times.  He testified in May 1992 
that he was so depressed on active duty during a 6-month 
cruise that he was seeing the chaplain and the doctor and was 
finally evacuated off the ship; however, he also indicated 
that he had a bad case of the flu aboard ship and that his 
depression was exacerbating that condition.  He felt that his 
depression during active service was worse than any that he 
had had prior to active service.  He testified that he did 
complete high school in 1981.

As noted in the introduction, in September 1994 the Board 
found that the veteran's psychiatric condition had not 
increased in severity during active service.

In reviewing the medical evidence associated with the claims 
file since the September 1994 Board decision, the Board keeps 
in mind that it is looking for any evidence that a 
preexisting mental disorder underwent an increase in severity 
during active service.  

The Board finds that some of the evidence received is merely 
duplicative or cumulative of statements and medical evidence 
already of record.  This is not "new evidence for purposes of 
reopening the claim.  Most of the evidence received is "new" 
in that it was not of record in September 1994; however, as 
it does not tend to establish aggravation of the veteran's 
condition during active service, it is not "material" to the 
issue on appeal.  This "new" evidence submitted is briefly 
discussed below.  

An undated letter from a Dr. Canning received at the RO in 
June 1997 notes that various psychiatric diagnoses had been 
given over the years.  The letter also indicates that the 
veteran had a 17-year history of mental problems.  Dr. 
Canning felt that the veteran had a great deal of anxiety 
over the years regarding his "driving."  Dr. Canning felt 
that the veteran might have an emerging anxiety disorder.  
Although this medical evidence might indicate a worsening 
disability in 1997, it does not indicate a worsening 
disability during active service.  It is therefore not 
material evidence.

The veteran himself reported that he had received Social 
Security Administration (SSA) disability benefits since 1988 
and that he currently took Prozac, lithium, Haldol, and 
Cogentin.  Although this evidence is new, it is not material 
because it does not indicate that a preexisting condition 
mental condition underwent an increase in severity during 
active service.

In May 1998, the veteran testified before an RO hearing 
officer that he had a nervous breakdown aboard ship but that 
he completed his four-year tour with the Marine Corps.  He 
testified that problems arose soon after he separated from 
active service and that he currently had apprehension and 
could not drive on the highway.  When asked why he waited 
until 1991 to file a VA claim he replied that he was doing 
all right for a while working at a convenience store before 
his problems arose.  He said that his job was to wash and 
wrap lettuce, which he could handle for awhile.  He recalled 
that prior to service he attended a college prep high school, 
was in the top 10 percent of his class, and that the pressure 
of being that age had affected his concentration.  This is 
not material evidence because it does not indicate that a 
preexisting condition mental condition underwent an increase 
in severity during active service.

In May 1999, the veteran testified before the undersigned 
member of the Board that after his high school treatment for 
depression he had to wait a year after his last medication to 
enlist, which he did.  He testified that that his psychiatric 
problems arose during his second cruise while off the coast 
of Beirut.  He testified that he was flown by helicopter to 
another ship for observation, but was later returned to his 
own ship to finish the cruise.  After the cruise, he served 
in a relatively easy job at Virginia Beach.  He related his 
renewed anxiety symptoms after active service to his 
resumption of driving a car, which he had not done for four 
years.  He read a statement indicating that he could not 
travel because he had extreme anxiety when he was not close 
to home.  Although some of this testimonial evidence is new, 
it is not material as it does not tend to show aggravation of 
a preexisting psychiatric disability during active service; 
nor does it otherwise tend to establish a nexus between 
active service and current psychiatric disability.  The Board 
notes here that the veteran asserted that his mental problems 
arose during active service.  This is quite contrary to the 
medical evidence that has firmly established a preexisting 
mental disorder.  Furthermore, the veteran, as a layman, has 
no competence to offer a medical opinion on the aggravation 
of his disorder or the etiology of any post service 
diagnosis.  Therefore, his claims and testimony in this 
regard do not constitute material evidence to reopen the 
claim.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1992).

While the additional evidence received presents a more 
complete picture of the current status of the disability, it 
adds no significant information regarding the matter at 
issue, i.e., whether the current psychiatric disability 
underwent an increase in severity during active service.  The 
Board notes that VAOPGCPREC 14-98, which was promulgated 
since the prior Board decision, holds that a presumption of 
aggravation is not established for a chronic disease that 
existed prior to service but was first shown to a compensable 
degree with a presumptive period following service.  
Therefore, evidence that the condition was in fact worse at 
some time (even a short time) after active service does not 
warrant service connection on a presumptive basis.  Medical 
evidence showing that the disease had increased in severity 
during active service is necessary to reopen the claim.  Such 
evidence was invited during the May 1999 hearing, and the 
record was held open for 60 days so that such evidence could 
be submitted, but none has been received.

There is no indication that any additional evidence exists 
that, if obtained, would reopen the claim.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed Cir 1997).  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claim, that decision remains final and the claim for service 
connection for a psychiatric disability is not reopened.


ORDER

New and material evidence not having been submitted, the 
appeal to reopen a claim of service connection for a 
psychiatric condition is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

